Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-11 are under consideration.

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-11, drawn to a cosmetic method for improving skin comprising the step of applying particles in the reply filed on March 9, 2021 is acknowledged.  The traversal is on the ground(s) that the Examiner doesn’t understand Rule 13.2 and that the Examiner has not provided any indication that the claims were interpreted in light of the specification.  This is not found persuasive because all of the common technical features of the delineated groups are already present in the prior art as evidenced at least by Li et al. as set forth in the Requirement for Restriction.  Because all of the common technical features of the delineated groups are already present in the prior art there are no special technical features and there is no unity of invention.  Furthermore, the specification does not set forth any special definitions -- nor do Applicant’s Remarks allege the specification to set forth any special definitions -- such that the plain meaning of the common technical features of the delineated groups make any contribution to the prior art.
The requirement is still deemed proper and is therefore made FINAL.


Claims 1-11 as filed on December 23, 2019 are pending and under consideration.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 16, 2020 and March 9, 2021 were considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

The abstract of the disclosure is objected to because it is too long, exceeding 150 words in length.  Furthermore, the phraseology used in the claims should be avoided.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1, 8 and 9 are objected to because of the following informalities: 
Claim 1:  “said inorganic material comprising” should presumably recite “said inorganic material forms” and “with x and y comprised independently from another between” 
Claim 9:  “the inorganic material” should presumable recite “the particles”.
Appropriate correction is required.

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is 

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vidal et al. (WO 2016/098537, published December 15, 2016, filed June 9, 2016, IDS reference filed March 16, 2020).
Although Vidal has a common assignee and a common inventor with the instant application, Vidal qualifies as prior art under both 35 UCS 102(a)(1) and 35 USC 102(a)(2).

Vidal teach cosmetic compositions containing novel ordered macroporous materials useful for optically enlightenment or for modifying the color of human keratinous material and for homogenizing the color of complexion by an immediate effect (page 1, lines 4-7), as required by instant claim 2.
	The macroporous material comprises spherical pores having an average diameter ranging from 50 nm to 10 microns, the pore diameter varying by no greater than 20% (abstract; page 10, lines 27-28; page 11, lines 1-6; Examples), as required by instant claims 3 and 4.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  
	The macroporous material is in the form of particles having an average larges dimension ranging from 1 to 50 microns (abstract; page 10, lines 11-13), as required by instant claims 5 and 6.  The particles have a full volume fraction from 1 to 20% (page 11, lines 12-13), as required by instant claim 9.  The particles comprise a continuous phase comprising an 2 or SiO2 (page 11, lines 19-32), as required by instant claims 7 and 8.
	The cosmetic compositions comprise 0.1 to 30 wt% of the macroporous material (page 25, lines 27-31), as required by instant claim 10.  The compositions may also contain adjuvants inclusive of UV-screening agents (page 27, lines 4-8), as required by instant claim 11.
	Vidal do not specifically teach or exemplify an embodiment wherein particles having an external diameter and an internal pore diameter falling entirely within the instantly claimed ranges are applied to human skin in need thereof as required by instant claims 1 and 2.  However, Vidal specifically teach and exemplify embodiments of particles having external diameters and internal pore diameters which overlap the instantly claimed ranges and Vidal specifically teach the particles are useful for optically enlightenment or for modifying the color of human keratinous material and for homogenizing the color of complexion by an immediate effect.  In view of the overlapping ranges, the particles of Vidal render obvious the instantly claimed particles and in view of the results achieved by Vidal it would have been prima facie to one of ordinary skill in the art before the effecting filing date of the claimed invention to apply the particles of Vidal to the skin of humans in need of achieving said results, e.g., in need of homogenizing the complexion (reducing irregularities of skin).


Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Simonnet et al. ‘746 (WO 2011/045746, published April 21, 2011) in view of Simonnet et al. ‘741 (WO 2011/045741, published April 21, 2011) and Arraudeau et al. (US 5,223,559, published June 29, 1993).
Simonnet ‘746 teach a method of coloring and/or lightening human keratinous material and a method of modifying the spectral reflectance of human keratinous material comprising the application of a cosmetic composition comprising a dispersion of photonic particles comprising a diffracting (ordered) arrangement of voids in a crosslinkable matrix (title; abstract; paragraph bridging pages 7 and 8; page 8, lines 5-9; Figure; claims).
	The photonic particles have a form factor of less than 2; the photonic particles may be spherical (abstract; page 8, lines 29-34).  The mean size of the photonic particles may range from 1 to 500 microns (page 9, lines 1-5; claim 15), as required by instant claims 5 and 6.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 I.  The voids of the photonic particles are obtained from nanoparticles; the nanoparticles have a mean size in the range of 100 to 500 nm, may be spherical in shape, and may be 15% monodisperse or better (page 9, line 19 through page 16, line 19, in particular, page 15, lines 24-31 and page 10, lines 21-31), as required by instant claims 3 and 4.  The ratio of the volume occupied by the nanoparticles to the matrix may vary from 99/1 to 80/20 (page 11, lines 3-8), as required by instant claim 9.
	The cosmetic composition comprises 0.1 to 20 wt% of the photonic particles (page 9, lines 6-9), as required by instant claim 10.  
	The cosmetic composition may comprise at least one additive such as sunscreens (paragraph bridging pages 29 and 30; also pages 30-41), as required by instant claim 11.  
	Simonnet ‘746 do not specifically teach applying to human skin in need thereof of a composition comprising particles having an inorganic material as the continuous phase, the 
	Simonnet ‘746 do not teach the metal oxide is selected from ZnO, TiO2, Fe2O3 or/and Al2O3 as required by claim 7.
	Simonnet ‘746 do not teach the inorganic material comprises TiO2 or/and SiO2 as required by claim 8.
These deficiencies are made up for in the teachings of Simonnet ‘741 and Arraudeau.
	Simonnet ‘741 teach photonic particles comprising a matrix; the matrix may be inorganic or organic (title; abstract; pages 15-18; Figures; claims).  Organic matrixes may be crosslinkable (page 15, lines 15-26).  Inorganic matrixes are metallic oxide matrixes, especially SiO2 or TiO2 (page 18, lines 6-8), as required by instant claims 7 and 8.
	Arraudeau teach particles that have a spherical shape blur the relief of skin; the nature of the particulate material is not determinative (title; abstract; column 1, line 53 through column 2, line 2; column 7, lines 46-53).  The spherical particles have dimensions from 0.5 to 25 microns (column 3, lines 33-36).  Spherical particles include spherical silica, spherical titanium dioxide and synthetic possibly crosslinked polymers (column 3, lines 37-53). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the matrix of the photonic particles of Simonnet ‘746 to comprise an inorganic metallic oxide matrix inclusive of SiO2 or TiO2 as taught by Simonnet ‘741 because such inorganic matrixes are taught to be obvious variants of crosslinkable organic matrixes by Simonnet ‘741 in photonic particles.  “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the spherical photonic microparticles of Simonnet ‘746 in view of Simonnet ‘741 to skin in need of blurring the relief (reducing irregularities) because Arraudeau teach microparticles of any material inclusive of silica and titania having a spherical shape to blur the relief of skin.  Additionally and/or alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the spherical photonic microparticles of Simonnet ‘746 in view of Simonnet ‘741 within compositions according Arraudeau in order to provide a new composition capable of blurring the relief of skin upon topical application thereof to a human in need thereof.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Yokoi (US 2005/0182153) teaches porous metal oxide materials having an average diameter of 5 to 500 microns made by a process which comprises destroying colloidal particles of size 5 to 500 nm embedded therein (title; abstract; claims).
	Enomoto et al. (US 2017/0135920) teach porous silica particles of diameter 0.5 to 25 micron and having a pore diameter between 100 and 4000 nm (title; abstract; claims).
	Hasenzahl et al. (WO 03/037287) teach granulates of silica; spherical silica particles reduce the appearance of winkles and flaws in the skin (title; abstract; page 1, lines 10-19; page 12, lines 4-22; claims).
	Cao et al. (WO 2008/141971) teach inverse colloid crystals (title; abstract; Figures; claims).
	Chan et al. (WO 2017/143978) teach porous crystalline materials comprising metal oxides with tailored porosity (title; abstract; Figures; claims).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619


/ILEANA POPA/Primary Examiner, Art Unit 1633